



EXHIBIT 10.2






EXPRESS, INC. EMPLOYMENT INDUCEMENT AWARD AGREEMENT
RESTRICTED STOCK UNITS
*  *  *  *  *
Participant: [________]
Grant Date: [_________]
Number of Restricted Stock Units Granted: [______]
Vesting Terms:    See Section 3 below                    
*  *  *  *  *
THIS EMPLOYMENT INDUCEMENT AWARD AGREEMENT (this “Agreement”), is entered into
by and between Express, Inc., a Delaware corporation (the “Company”), and the
Participant specified above, as of the Grant Date specified above. This
Agreement documents the grant by the Company to Participant of the Number of
Restricted Stock Units specified above, subject to the terms of this Agreement
(the “RSUs”). This grant of RSUs constitutes an “Employment Inducement Award”
under Section 303A.08 of the NYSE Listed Company Manual. Any shares of Common
Stock issued in connection with the RSUs shall not be issued under the Express,
Inc. 2018 Incentive Compensation Plan (the “Plan”) or any other
stockholder-approved equity compensation plan of the Company; provided, however,
that all of the other terms of the Plan shall apply to the RSUs as though the
RSUs were an Award under the Plan.
1.
Grant and Acceptance of RSUs and Agreement.



(a)
The Company hereby grants to Participant the RSUs as of the Grant Date. Each RSU
shall entitle Participant to receive one share of Common Stock at such future
date or dates and subject to such terms as set forth in this Agreement. Except
as otherwise specifically provided for in the Plan, nothing in this Agreement
provides, or is intended to provide, Participant with any protection against
potential future dilution of Participant’s interest in the Company for any
reason. Except as set forth in Section 5 below, Participant shall not have any
rights of a stockholder in respect of the shares underlying the RSUs until such
shares are delivered to Participant in accordance with Section 4 below.



(b)
Participant must accept the terms of this Agreement within sixty days after the
Agreement is presented to Participant for review. If Participant does not timely
accept this Agreement, the Company shall automatically accept this Agreement on
Participant’s behalf.



2.
Plan Terms.



(a)
This Agreement is subject in all respects to the terms of the Plan (including
any amendments thereto adopted at any time and from time to time unless such
amendments are expressly intended not to apply to the RSUs), and all of the
terms of the Plan are made a part of and incorporated into this Agreement as if
they were each expressly set forth herein; provided, however, that any shares of
Common Stock issued in connection with the RSUs shall not be issued under the
Plan or any other stockholder-approved equity compensation plan of the Company
and any such shares shall not impact the Plan’s or any other plan’s share pool
in any way. Any capitalized terms not defined in this Agreement shall have the
same meaning as is ascribed under the Plan.






--------------------------------------------------------------------------------





(b)
Participant acknowledges receipt of a true copy of the Plan (which is also filed
publicly) and a prospectus describing the material terms of the Plan.
Participant has read the Plan carefully and fully understands its content,
including the Committee’s broad authority to administer the Plan (as set forth
under Article III of the Plan).



3.
[Vesting.



(a)
Vesting. The RSUs subject to this grant shall become vested pursuant to the
schedule set forth in the table below, provided Participant has not incurred a
Termination before the applicable vesting date. There shall be no proportionate
or partial vesting in the periods prior to each vesting date.

        
Vesting Date
 
Cumulative Percentage of RSUs Vested
[_____]
[_____]
[_____]
[_____]
 
[______]
[______]
[______]
[______]
 
 
 



(b)
Forfeiture. Subject to Section 3(c) and Section 3(d) below, all unvested RSUs
shall be immediately forfeited upon Participant’s Termination for any reason.



(c)
Death or Disability. Notwithstanding Section 3(a) above, if Participant incurs a
Termination due to Participant’s death or Disability, then any unvested RSUs not
previously forfeited shall become fully vested immediately.



(d)
Retirement. Notwithstanding Section 3(a) above, if Participant incurs a
Retirement (as defined below), a pro rata amount of RSUs shall become vested
upon such Retirement, with such amount to be determined by multiplying the
number of unvested RSUs scheduled to vest on the vesting date immediately
following the date of such Retirement by a fraction, the numerator of which is
the number of days in which Participant was in service with the Company or its
Affiliates for the period commencing on the vesting date immediately preceding
the date of such Retirement and continuing through the date of such Retirement,
and the denominator of which is the number of days in the period commencing on
the vesting date immediately preceding the date of such Retirement and ending on
the vesting date immediately following the date of such Retirement. Except as
set forth in this paragraph, all unvested RSUs shall be immediately forfeited
upon Participant’s Retirement. “Retirement” means any voluntary Termination by
Participant, other than a Termination for Cause, death, or Disability, at or
after the time Participant reaches age fifty-five and completes at least ten
years of full-time continuous service with the Company or an Affiliate.



(e)
Effect of Detrimental Activity. For the avoidance of doubt, Section 10.4 of the
Plan, regarding Detrimental Activity, shall apply to the RSUs.



(f)
Recoupment. For the avoidance of doubt, Section 14.23 of the Plan, regarding
recoupment and clawback of Awards under the Plan, shall apply to the RSUs.]



4.
Delivery of Shares.



(a)
General. Subject to Section 4(b) below and the terms of the Plan, the Company
shall deliver to Participant on the applicable vesting date the number of shares
of Common Stock equal to the portion of the RSUs that vested on such date. In no
event shall Participant be entitled to receive any shares with respect to any
unvested or forfeited portion of the RSUs. For avoidance of doubt, in the event
of a distribution in connection with Retirement, such distribution may be
delayed pursuant to Section 14.16 of the Plan if Participant is a “specified
employee” at the time of such Retirement.






--------------------------------------------------------------------------------





(b)
Blackout Periods. If Participant is subject to any Company “blackout” policy or
other trading restriction imposed by the Company on the date such distribution
would otherwise be made pursuant to Section 4(a) above, such distribution shall
be instead made on the earlier of (i) the date Participant is not subject to any
such policy or restriction and (ii) the later of (A) the end of the calendar
year in which such distribution would otherwise have been made and (B) a date
that is immediately prior to 2.5 months following the date such distribution
would otherwise have been made.



(c)
Fractional Shares. In lieu of delivering any fractional shares of Common Stock
to Participant pursuant to this Agreement, the Company shall first aggregate any
such fractional amounts due to be delivered to Participant at such time and then
round down for fractional amounts less than one-half and round up for fractional
amounts equal to or greater than one-half. No cash settlements shall be made
with respect to fractional shares eliminated by rounding.



5.
Dividends and Other Distributions. Participant, as a holder of RSUs, shall be
entitled to receive all dividends and other distributions paid with respect to
the shares of Common Stock underlying the RSUs; provided, that, any such
dividends or other distributions shall be subject to the same vesting
requirements as the underlying RSUs and shall be paid at the time such RSUs
become vested pursuant to Section 3 above; and, provided, further, that such
dividends or distributions shall be accumulated and deemed reinvested in
additional shares of Common Stock based on the Fair Market Value of the Common
Stock at the time of the dividend or distribution and shall be paid only in
shares of Common Stock. Any such shares shall be subject to the same
restrictions on transferability and forfeitability as the RSUs with respect to
which they were paid.



6.
Non-transferability. Neither the RSUs nor any rights or interests with respect
thereto shall be sold, exchanged, transferred, assigned, or otherwise disposed
of in any way by Participant (or any beneficiary(ies) of Participant), other
than by testamentary disposition by Participant or the laws of descent and
distribution. Any attempt to sell, exchange, transfer, assign, pledge, encumber,
or otherwise dispose of or hypothecate the RSUs in any way, or the levy of any
execution, attachment, or similar legal process upon the RSUs contrary to the
terms of this Agreement shall be null and void and without legal force or
effect.



7.
Governing Law. All questions concerning the construction, validity, and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.



8.
Withholding of Tax. The Company shall have the power and the right to deduct or
withhold, or require Participant to remit to the Company, an amount sufficient
to satisfy any federal, state, local, and foreign taxes of any kind (including
Participant’s FICA and SDI obligations) which the Company, in its sole
discretion, deems necessary to be withheld or remitted to comply with the Code
or any other applicable law, rule, or regulation with respect to the RSUs and,
if Participant fails to do so, the Company may otherwise refuse to issue or
transfer any shares of Common Stock otherwise required to be issued under this
Agreement. Any statutorily required minimum withholding obligation with regard
to Participant may, unless not permitted by the Committee, be satisfied by
reducing the amount of cash or shares of Common Stock otherwise deliverable to
Participant hereunder, and any additional tax withholding up to the maximum
permissible withholding may be satisfied similarly provided such reduction or
shares would not cause adverse accounting or tax consequences to the Company.



9.
Entire Agreement; Amendment. This Agreement, together with the Plan, contains
the entire agreement between the parties hereto with respect to the subject
matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right to modify or amend this
Agreement from time to time in accordance with and as provided in the Plan. This
Agreement may also be modified or amended by a writing signed by both the
Company and Participant. The Company shall give written notice to Participant of
any such modification or amendment of this Agreement as soon as practicable
after the adoption thereof.






--------------------------------------------------------------------------------





10.
Notices. Any notice hereunder by Participant shall be given to the Company in
writing and such notice shall be deemed duly given only upon receipt thereof by
the General Counsel of the Company. Any notice hereunder by the Company shall be
given to Participant in writing and such notice shall be deemed duly given only
upon receipt thereof at such address as Participant may have on file with the
Company.



11.
No Right to Employment. Any questions as to whether and when there has been a
Termination and the cause of such Termination shall be determined in the sole
discretion of the Company. Nothing in this Agreement shall interfere with or
limit in any way the right of the Company or its Affiliates to terminate
Participant’s employment or service at any time, for any reason, and with or
without cause.



12.
Transfer of Personal Data. Participant authorizes, agrees, and unambiguously
consents to the transmission by the Company (or any Affiliate) of any personal
data information related to the RSUs for legitimate business purposes (including
the administration of the Plan). This authorization and consent is freely given
by Participant.



13.
Compliance with Laws. The grant of the RSUs and the issuance of any shares of
Common Stock underlying the RSUs shall be subject to, and shall comply with, any
applicable requirements of any foreign and U.S. federal and state securities
laws, rules, and regulations (including the Exchange Act and the Securities Act)
and any other law or regulation applicable thereto. The Company shall not be
obligated to grant the RSUs or issue any of share of Common Stock in connection
with the RSUs if such grant or issuance would violate any such requirements.



14.
Binding Agreement; Assignment. This Agreement shall inure to the benefit of, be
binding upon, and be enforceable by the Company and its successors and assigns.
Participant shall not assign (except as provided by Section 6 above) any part of
this Agreement without the prior express written consent of the Company.



15.
Headings. The titles and headings of the various sections of this Agreement have
been inserted for convenience of reference only and shall not be deemed to be a
part of this Agreement.



16.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which shall constitute
one and the same instrument.



17.
Further Assurances. Participant shall do and perform (or shall cause to be done
and performed) all such further acts and shall execute and deliver all such
other agreements, certificates, instruments, and documents as the Company
reasonably may request in order to carry out the intent and accomplish the
purposes of this Agreement.



18.
Severability; Waiver. The invalidity or unenforceability of any term of this
Agreement in any jurisdiction shall not affect the validity, legality, or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality, or enforceability of any term of this Agreement in any other
jurisdiction, it being intended that all rights and obligations of the parties
hereunder shall be enforceable to the fullest extent permitted by law. The
waiver by any party to this Agreement of a breach of any term of the Agreement
shall not operate or be construed as a waiver of any other subsequent breach.



19.
Acquired Rights. Participant acknowledges and agrees that: (a) the Company may
terminate or amend the Plan at any time; (b) the grant of the RSUs is completely
independent of any other award or grant and is made at the sole discretion of
the Company; (c) no past grants or awards (including the RSUs) give Participant
any right to any grants or awards in the future whatsoever; and (d) any benefits
granted under this Agreement are not part of Participant’s ordinary salary, and
shall not be considered as part of such salary in the event of severance,
redundancy, or resignation.



20.
Electronic Delivery. The Company may deliver any documents related to current or
future participation in the Plan by electronic means. Participant consents to
receive those documents by electronic delivery and to






--------------------------------------------------------------------------------





participate in the Plan through any on-line or electronic system established and
maintained by the Company or a third party designated by the Company.


By signing below, Participant agrees that the RSUs are granted under and
governed by the terms of this Agreement and the Plan, as of the Grant Date.
PARTICIPANT
 
 
EXPRESS, INC.
 
 
 
 
 
 
 
 
Sign name:
 
 
Sign name:
 
 
 
 
 
 
 
 
Print name:
 
 
Print name:
 
 
 
 
 
 
 
 
 
 
 
Title:
 
 






